DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 08 March 2022.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 respectively of U.S. Patent No. 10,551361. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim only adds limitations that are inherent or common to column chromatography.  The ratio of r2:r1 and d:r1 were the basis for allowing the prior patent.  These limitations are in instant claims 6 and 7.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited HYUNSUNG KANG, Ultra-miniaturized urine oder analysis platform based on micro gas chromatography, Creative Commons, December 12, 2016, pages 3-65, Kaokmin University, Seoul, Republic of Korea, hereinafter Kang in view of Kanai, (U.S. Publication No. 2014/0290491), hereinafter Kanai and Jerman, (U.S. Patent No. 4,471,647), hereinafter Jerman.
	With respect to Claim 1, Kang discloses a micro gas chromatography system comprising: a fluid feeder configured to feed a fluid composed of a carrier gas [page 30] and a gas mixture containing at least one analyte component to a micro gas preconcentrator chip [p 32]; the micro gas preconcentrator chip configured to concentrate and desorb [p 53] the analyte component contained in the fluid composed of the carrier gas and the gas mixture; a micro gas chromatography chip into which the fluid containing the analyte component desorbed from the micro gas preconcentrator chip is introduced and from which the analyte component contained in the fluid is separately eluted; and a micro sensing unit including a gas detector [fig 2.4] configured to detect the analyte component eluted from the micro gas chromatography chip, wherein the micro gas chromatography chip includes a micro separation column having a rectangular, circular [fig 2.11], or serpentine micro-channel formed in one surface of a substrate, the micro-channel having a plurality of bumps formed on an inside wall surface thereof, wherein some of the bumps are formed on a first side of the inside wall surface of the micro-channel, the other bumps are formed on a second side that is opposite to the first side, and the bumps formed on the first side and the bumps formed on the second side are alternate with each other.  See bumps in fig 2.11.
	Kang does not disclose a micro transfer column provided at a preceding stage of the micro gas chromatography chip, wherein the micro transfer column includes a micro heater as a heat source, a thermoelectric element, and a temperature sensor for adjusting temperature of the analyte component to a preset temperature.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a micro transfer column provided at a preceding stage of the micro gas chromatography chip, wherein the micro transfer column includes a micro heater as a heat source, a thermoelectric element, and a temperature sensor for adjusting temperature of the analyte component to a preset temperature to Kang for the benefit of more accurate and reproducible results.  Note that the temperature can affect the readings of the gas detector.
	Kang provides no details on the type of gas detector used.
	Jerman shows a similar micro gas chromatography system that uses a micro thermal conductivity detection sensor [column 1, lines 19-20], and the microthermal conductivity detection sensor is sealed using a glass cover [pyrex glass layer], and includes a heating resistor on an inner periphery, wherein the heating resistor has a serpentine shape [see column 4, lines 12-14] as the gas detector.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Jerman’s microthermal conductivity detection sensor as Kang’s gas detector for the benefit of having accurate and reliable results. 
	With respect to Claim 2, Kang discloses that the micro gas preconcentrator chip uses a single walled carbon nanotube [p 46; section 8] as an absorbent used to concentrate the analyte component.

	With respect to Claim 4, Kang discloses that the micro gas preconcentrator chip is mounted in a replaceable micro gas preconcentrator module [p 52].
	With respect to Claim 5, Kang discloses that the micro-channel has a channel width of 140 to 200 microns [150] and a channel depth of 300 to 450 [400] microns.  See fig 2.11.  Note that a specific example in the prior at which is within a claimed range anticipates the range.  See MPEP 2131.03-I below.
	
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).
	With respect to Claim 6, Kang discloses that the an r2/r1 ratio that is a ratio of a distance r2 from a position of the inside wall surface to a top of the bump that faces the position, with respect to a height r1 of the bump formed on the wall surface of the micro-channel ranges from 1.0 to 1.5.  See fig 2.11 where r1 and r2 are both 75 microns, thus a 1:1 ratio.
	With respect to Claim 7, Kang discloses a d/r1 ratio which is a ratio of a pitch of the bumps with respect to a height r1 of the bump is 2.6.  See fig 2.11. 200/75.  While this is outside the claimed range of 3-5 a prima facie case of obviousness exist where the claimed ranges or amounts do not overlap with 
	With respect to Claim 9, Kang further comprising a micro heater and a temperature sensor formed on at least one of an upper surface, a lower surface, or a side surface of the micro gas chromatography chip.  See page 52.
	With respect to Claim 12, Kang discloses further comprising a controller [fig 2.15; system control unit] for controlling operations of the fluid feeder, the micro gas preconcentrator chip, the micro gas chromatography chip, and the micro sensing unit.
	With respect to Claim 13, Kang discloses further comprising a display unit [fig 2.15 signal process system] that outputs analysis results obtained by the micro sensing unit by using a numeral, a character, a diagram, a graphic, or any combination thereof.
	With respect to Claim 14, Kang discloses, further comprising a communication unit configured to receive statistical data or platform control and setting signals and transmit data of the analysis results produced by the micro sensing unit to an external device.  [fig 2.15 signal process system is external and displays data as a graphic for the user]
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, Kanai and Jerman in further view of Karasek, (U.S. Patent No. 3,538,744), hereinafter Karasek.
	With respect to Claim 8, Kang discloses that the micro gas chromatography chip includes a stationary phase [fig 2.5] functioning to separate the analyte component.
	The English portions of Kang do not specify what type of stationary phase to use.   

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to choose any well-known stationary phase, including polyethylene glycol depending upon what analytes are being used.
Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive.
	On pages 8-9, the applicant argues “This rejection is improper because the Office fails to articulate how Figure 3.6 of Kang teaches the claimed limitations. Kang's Fig. 3.6 shows a PCB unit and has nothing to do with the claimed limitations.”  The examiner doesn’t rely on Fig. 3.6 to teach the preconcentrator.  The confusion seems to be that the applicant looked at the 52nd page out of the 65 page NPL document, while the examiner was using the NPL’s page numbering.  If the applicant turns their attention to the page labeled 52, as in the number “52” is written in the bottom middle of the page, the micro-preconcentrator is clearly shown.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855